          Case 1:20-cv-01440-NONE-SAB Document 12 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MARCO ACEVEDO,                                     Case No. 1:20-cv-01440-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        FILE DECLARATION IN SUPPORT OF
13          v.                                          MOTION TO COMPEL ARBITRATION
                                                        AND CONTINUING SCHEDULING
14   RUSSELL CELLULAR, INC.,                            CONFERENCE

15                  Defendant.                          SEVEN DAY DEADLINE

16

17         On October 28, 2020, Russell Cellular, Inc. (“Defendant”) filed a motion to compel

18 arbitration and stay these proceedings. (ECF No. 7.) On November 10, 2020, Marco Acevedo

19 (“Plaintiff”) filed an opposition to the motion. (ECF No. 9.) Defendant filed a reply on
20 November 17, 2020. (ECF No. 10.)

21         Defendant’s reply indicates that Plaintiff raised a new issue in his opposition to the

22 motion to arbitrate. Due to the issue not being raised prior to the opposition being filed, the

23 supervisor had not had time to review and sign the declaration to respond to the issue. Defendant

24 indicated that a declaration would be filed as soon as the supervisor had reviewed and signed the

25 declaration. No declaration has been filed.

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      Defendant shall file any declaration in support of the motion to compel arbitration

28                 within seven (7) days of the date of entry of this order. The matter will be


                                                    1
         Case 1:20-cv-01440-NONE-SAB Document 12 Filed 03/05/21 Page 2 of 2


 1                  deemed submitted on the filing of the declaration or the expiration of the time to

 2                  file such declaration, whichever occurs first;

 3          2.      To allow for decision on the motion to arbitrate, the scheduling conference set for

 4                  March 30, 2021 is continued to June 22, 2021 at 10:30 a.m. in Courtroom 9; and

 5          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 6                  scheduling conference.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        March 5, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
